DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 are pending.
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a field winding resistance calculator to calculate, for a field winding of a rotating electrical machine, a field winding resistance calculated value from a detected value of a field winding current and a detected value of a field winding voltage; a reference resistance value derivation part to derive a reference resistance value” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 4, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 5, the prior art of record does not teach claimed limitation: “a field winding resistance calculation step in which a field winding resistance calculator calculates, for a field winding of a rotating electrical machine, a field winding resistance calculated value from a detected value of a field winding current and a detected value of a field winding voltage; a reference resistance value derivation step in which a reference resistance value derivation part derives a reference resistance value” in combination with all other claimed limitations of claim 5.


The closest references are found based on the updated search:
Sato et al. (US 2021/0293886 A1) discloses a winding interlayer short-circuit detection apparatus applied to a rotary electric machine which includes a brushless exciter, the apparatus comprising: a processor configured to perform: a measurement value acquiring process to acquire at least a measurement value of an applied voltage in a field winding of the brushless exciter and a measurement value of a field current in the field winding of the brushless exciter (see claim 1).
Kazakov et al. (US 2016/0217915 A1) suggests a number of windings each having a vertical cross-section, said windings are made of a foil tape having a length, said windings are wound by m layers coated with an interlayer insulation (see abstract).
Giandalia et al. (US 2004/0027224 A1) teaches a dielectric interlayer arranged between the first and second layers; at least one meandering primary winding arranged on the first layer of the planar medium, a current flow being induced within the primary winding in accordance with the input signal; at least one meandering secondary winding arranged on the second layer of the planar medium, the primary and secondary windings forming a planar transformer, whereby a voltage is induced across the secondary winding in accordance with the current flow within the primary winding; and wherein the dielectric interlayer of the planar medium provides a voltage isolation between the primary and secondary windings (see claim 12).



.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/18/2021